Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was observed smoking a marihuana cigarette and was found to be in possession of two marihuana cigarettes, a plastic bottle containing marihuana and a $20 bill. After a disciplinary hearing, he was found guilty of possessing a controlled substance and unauthorized valuables. Petitioner argues that the administrative determination is not supported by substantial evidence because the marihuana and money were found in a hat which did not belong to him. We find this argument to be unpersuasive. Evidence was adduced at the hearing that a correction officer observed petitioner moving the hat around a table in the recreation yard and identified the hat as belonging to petitioner. In view of this, we find that substantial evidence supports the administrative determination.
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.